NOTICE OF ALLOWANCE, THIRD DETAILED ACTION
Status of Prosecution
The present application, 17/031,457 filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The application was filed in the Office on September 24, 2020. 
The Office mailed a non-final rejection, first detailed action on July 9, 2021. 
Applicant’s representative Jarrod Hicks (RN 71,467) initiated an interview with Examiner on October 6, 2021.
Applicant filed amended claims with accompanying remarks and arguments on October 12, 2021, the subject of the instant action.
Examiner initiated an interview on October 28, 2021 to discuss amendments to place the application in condition for allowance. Examiner was subsequently informed that the proposal was declined. No final agreement was reached.
The Office mailed a final rejection, second detailed action on November 10, 2021. 
Applicant initiated an interview on December 1, 2021 to further discuss the case and proposed amendments.
Applicant filed a request for continued examination, subject of the instant action on January 20, 2022.
Examiner initiated an interview on February 2, 2022 to discuss the application and a potential double patenting rejection, the remaining issue before placing the application in condition for allowance. Final agreement was reached.
Claims 1-12 and 16-21 are pending and are in condition for allowance. Claims 1, 5 and 9 are independent claims.
Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 20, 2022 has been entered.
Allowed Claims
The entered claims on January 20, 2022 are in condition for allowance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES T TSAI whose telephone number is (571)270-3916.  The examiner can normally be reached on M-F 10-6 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on (571) 272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAMES T TSAI/Examiner, Art Unit 2174